DETAILED ACTION
Applicant’s amendment to the claims in the Response filed on 02/02/2021 is acknowledged.

The objection to instant claim 2 is withdrawn in view of Applicant’s amendment to the claims in the Response filed on 02/02/2021.

The rejections of record under 35 U.S.C. §§ 103 and 112  are maintained and modified in view of Applicant’s amendment to the claims in the Response filed on 02/02/2021 as set forth below

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1, as amended, recites:
A high throughput system for scanning a plurality of cells comprising at least an undifferentiated stem cell and a stem-cell derived immature cardiomyocyte comprising an intracellular noncentrosymmetric structure, the high throughput system comprising (a) a laser light source configured to produce a lightsheet to cover a total cell volume, and (b) a sensor configured to collect or detect second-harmonic light generated from the stem-cell derived immature cardiomyocyte by the lightsheet, wherein the high throughput system is configured that each cell from the plurality of cells is passed through the lightsheet and the total cell volume is scanned.

i.e., it is unclear if the instant claims are drawn to: 1) a generic system comprising a laser light source and sensor with a recited intended use of scanning a plurality of cells; or 2) a device comprising a laser light source, sensor, and a plurality of cells. 
The dependent claims, as amended, seem to require the system to be configured to various cells, differentiation parameters, media, etc., but it remains unclear, e.g., if the claimed system actually requires medium comprising collagenase, mammalian stem cells, etc. As such, the dependent claims do not additional clarity and, therefore, are also indefinite.
For purposes of this Action, the claimed system was interpreted herein to require a plurality of cells comprising at least an undifferentiated stem cell and a stem-cell derived immature cardiomyocyte comprising an intracellular noncentrosymmetric structure. 
	Instant claim 3, as amended, recites, “[t]he system of claim 1, wherein the high throughput system is configured to detect cardiomyocyte that is differentiated in vitro from a stem cell for a duration of less than 180 days.” However, instant claim 1 requires a “stem-cell derived immature cardiomyocyte” and not any “cardiomyocyte.” As such, the relationship between the cells of instant claims 1 and 3 is unclear. 
The interpretations of the claims set forth above do not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7-8, 11-12, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uchugonova et al (J. Biomedic. Optics, 13(5):1-8 (2008), IDS-NPL) in view of van Laake et al (Cell. Mol. Life Sci., 67:277-290 (2010), IDS-NPL), Li et al (BBRC, 366:1074-1080 (2008), prior art of record), Plotnikov et al (Biophys. J., 90:693-703 (2006), prior art of record), Truong et al. (US 2011/0122488, claiming priority to US provisional application No. 61/256,010, filed on October 29, 2009 and US provisional application No. 61/256,005 filed on Oct. 29, 2009, prior art of record) and Kamei et al (US 2005/0237524, prior art of record). 
Uchugonova teaches a system comprising: 1) a laser light source (Abstract; FIG. 1; Materials and Methods, § 2.3); 2) a sensor configured to collect or detect second-harmonic light generated from the laser light source (FIG. 1; Materials and Methods, § 2.3); and 3) plurality of cells comprising at least an undifferentiated stem cell and a differentiated cell comprising a noncentrosymmetric structure (Materials and Methods, §§ 2.1-2.2; Results, § 3.3).
Uchugonova teaches the noncentrosymmetric structure is, e.g., collagen. (Page 1, first column). More particularly, Uchugonova teaches the “aim of the present study was to investigate . . .  the onset of collagen production of differentiated cells by the detection of SHG [second harmonic generation] signals.” (Page 2, first column).  
In one embodiment, Uchugonova teaches the in vitro chondrogenic differentiation of human salivary gland stem cells over 4 weeks (28 days) to 5 weeks (35 days). (Material and in vitro differentiation for less than 30 days and less than 180 days.  See MPEP §§ 2131.03(II). 
Uchugonova teaches the light has a wavelength of 870 nm. (Materials and Methods, § 2.3). Uchugonova teaches marker-free imaging of stem cell differentiation and does not teach the use of labels anywhere in the reference. (See, e.g., Abstract and Conclusion). As such, the cells taught by Uchugonova do not comprise an exogenous label such as a fluorescent label or radioactive label.
As discussed above, Uchugonova teaches differentiated cells can be distinguished from their undifferentiated stem cell predecessors through the detection of noncentrosymmetric structures produced by the differentiated cells through second-harmonic generation (SHG). Uchugonova does not teach a stem-cell derived immature cardiomyocyte comprising an intracellular noncentrosymmetric structure. However, van Laake teaches that human embryonic stem cells can be differentiated into immature cardiomyocytes (hESC-CMs) within 12 days. (Abstract; page 278, Materials and methods, Cell culture, differentiation and dissociation). It is noted the instant specification discloses “[h]uman stem cell-derived cardiomyocytes are immature relative to mature ca[r]diomyocytes isolated from a subject.” (¶ 0053). As such, the hESC-CMs taught by van Laake were understood herein to be encompassed by the recitation of “a stem-cell derived immature cardiomyocyte” by instant claim 1. Moreover, Li teaches immature cardiomyocytes can be distinguished from their predecessor stems cells by cardiac specific markers such as myosin (abstract; page 1075, Results), which Plotnkov teaches is a noncentrosymmetric structure that can be detected by SHG (Abstract; FIG. 12).

The references do not explicitly teach the system is a high throughput system comprising a laser light source configured to produce a lightsheet to cover a total cell volume. However, Truong teaches second harmonic generation (SHG) lightsheet microscopy can be utilized to detect noncentrosymmetric structures such as collagen. (Abstract; ¶¶ 0119-0121). Truong further teaches the use of a Bessel beam to generate the lightsheet. (¶¶ 0021 and 0075).  Moreover, Kamei teaches SHG detection can be also be incorporated into systems to perform microfluidic cell sorting. (¶¶ 0016-0018 and 0043). 
One of ordinary skill in the art would have been motivated to modify the system taught by Uchugonova, van Laake, Li, and Plotnkov in view of Truong and Kamei in order to advantageously produce a high-throughput system capable of sorting differentiated immature cardiomyocytes from human embryonic stem cells based upon noncentrosymmetric structures detected by SHG lightsheet microscopy with a reasonable expectation of success. In this regard, it would have been obvious at the time of filing to pass the entire cell volumes of the cells taught by Uchugonova, van Laake, Li, and Plotnkov through the lightsheet taught by Truong in order to advantageously detect noncentrosymmetric structures throughout the cells for sorting according to Kamei.
Accordingly, the claimed invention was prima facie .
Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uchugonova, van Laake, Li, Plotnikov, Truong, and Kamei as applied to claims 1-4, 7-8, 11-12, and 16-19 above, and further in view of Chu et al (Opt. Exp., 11(8):933-938 (2003), IDS-NPL).
As discussed above, claims 1-4, 7-8, 11-12, and 16-19 were rendered obvious by the teachings of Uchugonova, van Laake, Li, Plotnikov, Truong, and Kamei. The references do not explicitly teach the lightsheet comprises pulses having a width of about 70 fs to about 10 ps or the lightsheet has a repetition rate from about 1 KHz to about 100 MHz. However, Chu teaches pulse width and repetition rate are parameters that influence second harmonic generation signal intensity and photodamage. (Abstract and §§ 1.1-1.2).  As such, it would have been obvious at the time of invention to utilize standard laboratory techniques available at the time of invention to determine the optimal pulse width and repetition rate to maximize second harmonic generation signal intensity while minimizing photodamage with a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It is also noted the recited pulse widths encompasses a vast range spanning from 70 fs to 10 ps and the recited repetition rate encompasses a vast range spanning 1 KHz to 100 MHz. Nothing in the instant specification indicates the absolute criticality of these ranges. As such, as discussed above, it would have been matter of routine experimentation using standard laboratory techniques available at the time of invention to determine the optimal pulse width and repetition rate for a given population of stem cells and differentiated progeny. 
Accordingly, the claimed invention was prima facie .
Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uchugonova, van Laake, Li, Plotnikov, Truong, and Kamei as applied to claims 1-4, 7-8, 11-12, and 16-19 above, and further in view of Emmelkamp et al (Electrophoresis 25:3740–3745 (2004), IDS-NPL).
As discussed above, claims 1-4, 7-8, 11-12, and 16-19 were rendered obvious by the teachings of Uchugonova, van Laake, Li, Plotnikov, Truong, and Kamei. The references do not explicitly teach the cells are suspended in a medium, such as a medium without trypsin. However, Emmelkamp teaches single living cells can be sorted using label-free microfluidic systems. (Abstract). More particularly, Emmelkamp teaches a heterogeneous cell population, suspended in a media without trypsin, can be readily sorted based on an optical output parameter. (Abstract and page 3740, first column). One of ordinary skill in the art would have been motivated to modify Uchugonova, van Laake, Li, Plotnikov, Truong, and Kamei in view of Emmelkamp because it would advantageous to utilize art-established parameters, media, etc. for the separation of differentiated cells from their stem cell predecessors using label-free parameters such as SHG. 
Regarding instant claim 14, van Laake teaches clusters of differentiating cardiac cells can be disassociated using collagenase. (Page 278, second column). As such, one of ordinary skill in the art would have been motivated to use collagenase in order to advantageously produce a cell suspension of differentiated and undifferentiated cells, such as stem cells and immature cardiomyocytes, for use in the single cell microfluidic sorting device taught by Emmelkamp. 
As discussed above, Li teaches immature cardiomyocytes can be distinguished from their predecessor stems cells by cardiac specific markers such as myosin (Abstract; page 1075, Results), which Plotnkov teaches is a noncentrosymmetric structure that can be detected by SHG 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Claims 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uchugonova, van Laake, Li, Plotnikov, Truong, and Kamei as applied to claims 1-4, 7-8, 11-12, and 16-19 above, and further in view of Furlong et al (Nature Biotechnol., 19:153-156 (2001), prior art of record).
As discussed above, claims 1-4, 7-8, 11-12, and 16-19 were rendered obvious by the teachings of Uchugonova, van Laake, Li, Plotnikov, Truong, and Kamei. The references do not explicitly teach the high throughput system comprises a waste channel and a collection channel or that the high throughput system is configured that after scanning each cell from the plurality of cells is sorted to either the waste channel or the collection channel.
 However, Furlong teaches scanned cells can sorted to either a waste channel or collection channel based upon scanning data. (FIG. 1B, reproduced below). 

    PNG
    media_image1.png
    288
    676
    media_image1.png
    Greyscale

undifferentiated stem cells to the waste channel with a reasonable expectation of success.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments and Declaration filed 02/02/2021 have been fully considered but they are not persuasive. Applicant’s arguments are discussed to the extent they apply to the current grounds of rejection set forth above. 
On page 7 of the Response, Applicant urges “the present invention is directed to an optimized high throughput system for distinguishing between an undifferentiated stem cell and a stem-cell derived immature cardiomyocyte comprising an intracellular noncentrosymmetric structure.” More particularly, Applicant urges, “[r]apid sorting of stem-cell derived immature cardiomyocytes from undifferentiated stem cells by the claimed system enable the cells to remain in a solution and remain viable while subsequently harvested for therapeutic or diagnostic applications.” 
However, instant claim 1, e.g., only requires: 1) a laser light source configured to produce a lightsheet to cover a total cell volume; and 2) a sensor configured to collect or detect second-harmonic light generated from the stem-cell derived immature cardiomyocyte by the lightsheet, wherein the high throughput system is configured that each cell from the plurality of cells is passed through the lightsheet and the total cell volume is scanned.
i.e., 1 and 3) are found, individually, in certain dependent claims, but none of the instant claims encompass the embodiment discussed in the Response. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On pages 8-9 of the Response and throughout the Declaration, Applicant urges “it unexpectedly found that the use of a light-sheet not only can detect the entire cell volume from a single pass, but can also provide a higher intensity, thereby providing a higher detection power.”  For support, Applicant cites to Collier, which was fully considered. However, Collier is specifically utilizing a Bessel beam lightsheet. (See abstract). In contrast, the instant claims broadly require a lightsheet; i.e., only instant claim 19 requires a Bessel beam lightsheet. 
As such, the instant claims are seemingly broader in scope that the unexpected results urged by Applicant. See MPEP § 716.02(d). It is not clear from Applicant’s Response/ Declaration that any lightsheet could detect an entire cell volume from a single pass and provide a higher intensity as disclosed in the Declaration and Collier. Indeed, Truong specifically teaches utilization of a Bessel beam profile instead of a standard Gaussian beam profile because “the benefit of a Bessel beam compared to conventional Gaussian beam includes a larger field of view for the same sheet thickness at the center.” (¶¶ 0021 and 0075).
	On page 9 of the Response, Applicant urges “none of the references teach using a high throughput system in which the laser is configured to generate a lightsheet to scan the total cell volume and scanning the cell to distinguish between undifferentiated stem cells or stem-cell derived immature cardiomyocytes as claimed.” However, as discussed above, the claimed high 
	As also discussed above, Truong teaches SHG lightsheet microscopy can be utilized to detect noncentrosymmetric structures such as collagen. (Abstract; ¶¶ 0119-0121). Truong further teaches the use of a Bessel beam to generate the lightsheet because “the benefit of a Bessel beam compared to conventional Gaussian beam includes a larger field of view for the same sheet thickness at the center.” (¶ 0075). Truong teaches entire structures, such as live zebrafish hearts, can be scanned, which would invariably encompass entire cell volumes of multiple cells. (See FIGs 1 and 2). 
On page 10 of the Response, Applicant urges “Kamei teaches that to generate sufficient optical intensity using a microfluidic system, a SHG element should be incorporated into the system”, while “the claimed system does not require an external SHG element and further detects the SHG signal generated from the intracellular noncentrosymmetric structure of the stem-cell derived immature cardiomyocyte.” However, given the breadth of the instant claims, the embodiments disclosed by Kamei are encompassed by the instant claims. As discussed above, instant claim 1 is broadly drawn to cells, a laser, and a detector.
It is noted Applicant urges the claimed system as configured offers various advantages, unexpected results, etc. However, the instant claims are broader in scope than the disclosed results and do not actually recite the structural elements that confer the various advantages that Applicant urges distinguish the claimed system from the prior art of record.
Conclusion
NO CLAIMS ARE ALLOWED 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651